

 
INTREPID HOLDINGS, INC.
 
EXECUTIVE EMPLOYMENT AGREEMENT


 
This Executive Employment Agreement (the “Agreement”) is entered into as of
December 19, 2006, by and between Intrepid Holdings, Inc, a Nevada Corporation
(the “Company”) and Maurice R. Stone (“Executive”).
 
1. Duties and Scope of Employment.


(a) Positions and Duties. As of the date of approval of this Agreement by the
Board of Directors (the “Board”) of the Company (the “Effective Date”),
Executive will serve as the Company’s Chief Executive Officer. Executive will
report to the Board. As of the Effective Date, Executive will render such
business and professional services in the performance of his duties, consistent
with Executive’s position within the Company, as will reasonably be assigned to
him by the Board. The period Executive is employed by the Company under this
Agreement is referred to herein as the “Employment Term”.
 
(b) Board Membership. As of the Effective Date, Executive shall also serve as
the Chairman of the Board. At each annual meeting of the Company’s stockholders
during the Employment Term, the Company will nominate Executive to serve as a
member of the Board. Executive’s service as a member of the Board will be
subject to any required stockholder approval. Upon the termination of
Executive’s employment for any reason, unless otherwise requested by the Board,
Executive will be deemed to have resigned from the Board (and all other
positions held at the Company and its affiliates voluntarily, without any
further required action by Executive, as of the end of Executive’s employment
and Executive, at the Board’s request, will execute any documents necessary to
reflect his resignation.
 
(c) Obligations. During the Employment Term, Executive will devote Executive’s
full business efforts and time to the Company and will use good faith efforts to
discharge Executive’s obligations under this Agreement to the best of
Executive’s ability and in accordance with each of the Company’s corporate
guidance and ethics guidelines, conflict of interests policies and code of
conduct. For the duration of the Employment Term, Executive agrees not to
actively engage in any other employment, occupation, or consulting activity for
any direct or indirect remuneration without the prior approval of the Board
(which approval will not be unreasonably withheld); provided, however, that
Executive may, without the approval of the Board, serve in any capacity with any
civic, educational, or charitable organization, provided such services do not
interfere with Executive’s obligations to Company. Notwithstanding the
foregoing, Executive expects to serve as a member of the Board of Directors of
not more than three (3) corporations of his choice and such service will not
constitute a violation of this section 1(c), provided such services do not
interfere with Executive’s obligations to the Company.
 
(i) Executive hereby represents and warrants to the Company that Executive is
not party to any contract, understanding, agreement or policy, written or
otherwise, that would be breached by Executive’s entering into, or performing
services under, this Agreement.

 
 

--------------------------------------------------------------------------------

 

 
Executive further represents that he has disclosed to the Company in writing all
threatened, pending, or actual claims that are unresolved and still outstanding
as of the Effective Date, in each case, against Executive of which he is aware,
if any, as a result of his membership on any boards of directors.
 
(d) Other Entities. Executive agrees to serve and will be appointed, without
additional compensation, as an officer and director for each of the Company’s
subsidiaries, partnerships, joint ventures, limited liability companies and
other affiliates, including entities in which the Company has a significant
investment as determined by the Company. As used in this Agreement, the term
“affiliates” will include any entity controlled by, controlling, or under common
control of the Company.
 
2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment.
 
3. Compensation.
 
(a) Base Salary. For the period beginning on the Effective Date and ending
December 31, 2006, the Company will pay Executive an annual salary of $120,000
as compensation for his services (such annual salary, as is then effective, to
be referred to herein as “Base Salary”). Thereafter, Executive’s Base Salary
shall be increased to $216,000 per annum. The Base Salary will be paid
periodically in accordance with the Company’s normal payroll practices and be
subject to the usual, required withholdings.
 
(b) Interim Period Bonus; Annual Incentive. Executive will be eligible to
receive annual cash incentives payable for the achievement of performance goals
established by the Board or by the Compensation Committee of the Board (the
“Committee”). During the Employment Term, Executive’s target annual incentive
(“Target Annual Incentive”) will be not less than 25% of Base Salary, with a
maximum potential opportunity of 200% of Base Salary. The actual earned annual
cash incentive, if any, payable to Executive for any performance period will
depend upon the extent to which the applicable performance goal(s) specified by
the Committee are achieved or exceeded and will be adjusted for under- or
over-performance. 
 
(c) Stock Options.
 
(i) On the Effective Date, Executive will be granted nonstatutory stock options
to purchase up to 500,000 shares of Company common stock at a per share exercise
price equal to the last sale price displayed by the OTC Bulletin Board for the
common stock of the Company on the Effective Date (the “Option Grant”). The
Option Grant will be granted under and subject to the terms, definitions and
provisions of the Company’s 2005 Stock Plan for Directors, Officers and
Consultants (the “Plan”) and will be scheduled to vest at a rate of 33% on each
anniversary of the grant over three (3) years assuming Executive’s continued
employment with the Company on each scheduled vesting date. Except as provided
in this Agreement, the Option Grant

 
-2-

--------------------------------------------------------------------------------

 

 
will be subject to the Company’s standard terms and conditions for options
granted under the Plan. The Company must hold a reserve and/or take the
appropriate action to make adjustments to the Plan to provide for Executive’s
options.
 
(ii) The Company will use its commercially reasonable best efforts to register
all shares covered by the Option Grant, and the Restricted Stock Grant on Form
S-8 as soon as administratively practicable following the Effective Date.
 
4. Employee Benefits.
 
(a) Generally. Executive will be eligible to participate in accordance with the
terms of all Company employee benefit plans, policies and arrangements that are
applicable to other executive officers of the Company, as such plans, policies
and arrangements may exist from time to time.
 
(b) Vacation. Executive will be entitled to receive paid annual vacation in
accordance with Company policy for other senior executive officers. In no event
will Executive receive less than four (4) weeks of paid vacation time per
calendar year.
 
5. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment and other expenses incurred by Executive in the furtherance of the
performance of Executive’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.
 
6. Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason, Executive will be entitled to any (a) unpaid
Base Salary accrued up to the effective date of termination; (b) unpaid, but
earned and accrued annual incentive for any completed fiscal year as of his
termination of employment; (c) pay for accrued but unused vacation; (d) benefits
or compensation as provided under the terms of any employee benefit and
compensation agreements or plans applicable to Executive (e) unreimbursed
business expenses required to be reimbursed to Executive, and (f) rights to
indemnification Executive may have under the Company’s Articles of
Incorporation, Bylaws, the Agreement, or separate indemnification agreement, as
applicable. In addition, if the termination is by the Company without Cause or
Executive resigns for Good Reason, Executive will be entitled to the amounts and
benefits specified in Section 7.
 
7. Severance.
 
(a) Termination Without Cause or Resignation for Good Reason other than in
Connection with a Change of Control. If Executive’s employment is terminated by
the Company without Cause or if Executive resigns for Good Reason, and such
termination is not in Connection with a Change of Control, then, subject to
Section 8, Executive will receive: (i) continued payment of the aggregate of
Executive’s Base Salary plus the Target Annual Incentive for the year in which
the termination occurs (less applicable tax withholdings) for twelve (12)
months, such amounts to be paid out bi-weekly in accordance with the Company’s
normal payroll policies; (ii) [full] vesting with respect to Executive’s then
outstanding, unvested equity awards (other than any awards that vest based on
performance), and (iii) reimbursement for premiums paid for continued health
benefits for Executive (and any eligible dependents) under the Company’s health
plans until the earlier of (i) twelve (12) months, payable when such premiums
are due (provided Executive validly elects

 
-3-

--------------------------------------------------------------------------------

 

 
to continue coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), or (ii)  the date upon which Executive and Executive’s eligible
dependents become covered under similar plans.
 
(b) Termination Without Cause or Resignation for Good Reason in Connection with
a Change of Control. If Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason, and the termination is in
Connection with a Change of Control, then, subject to Section 8, Executive will
receive: (i) continued payment of the aggregate of Executives’ Base Salary plus
the Target Annual Incentive for the year in which the termination occurs (less
applicable tax withholdings), for twenty-four (24) months, such amounts to be
paid out bi-weekly in accordance with the Company’s normal payroll policies;
(ii) [full] vesting with respect to Executive’s then outstanding unvested equity
awards (other than any awards that vest based on performance), and (iii)
reimbursement for premiums paid for continued health benefits for Executive (and
any eligible dependents) under the Company’s health plans until the earlier of
(i) twenty-four (24) months, payable when such premiums are due (provided
Executive validly elects to continue coverage under COBRA), or (ii)  the date
upon which Executive and Executive’s eligible dependents become covered under
similar plans.
 
(c) Additional Severance Payment. If Executive’s employment is terminated under
Section 7(a) or 7(b) of this Agreement, then Company is obligated to purchase
one hundred (100%) percent of Executive’s then held equity in Company at a rate
equal to one hundred and fifty (150%) percent of the value of Executive’s equity
(i) at the date of termination closing trading price or (ii) at the date
immediately prior to the date of termination closing price respectively.
 
(d) Voluntary Termination Without Good Reason or Termination for Cause. If
Executive’s employment is terminated voluntarily, including due to death or
Disability, without Good Reason or is terminated for Cause by the Company, then,
except as provided in Section 6, (i) all further vesting of Executive’s
outstanding equity awards will terminate immediately; (ii) all payments of
compensation by the Company to Executive hereunder will terminate immediately,
and (iii) Executive will be eligible for severance benefits only in accordance
with the Company’s then established plans.
 
8. Conditions to Receipt of Severance; No Duty to Mitigate.
 
(a) Separation Agreement and Release of Claims. The receipt of any severance or
other benefits pursuant to Section 7 will be subject to Executive signing and
not revoking a separation agreement and release of claims in a form acceptable
to the Company. No severance or other benefits will be paid or provided until
the separation agreement and release agreement becomes effective.
 
(b) Non-solicitation and Non-competition. The receipt of any severance or other
benefits pursuant to Section 7 will be subject to Executive agreeing that during
the Employment Term and Continuance Period, Executive will not (i) solicit any
employee of the Company (other than Executive’s personal assistant) for
employment other than at the Company, or (ii) directly or indirectly engage in,
have any ownership interest in or participate in any entity that as of the date
of termination, competes with the Company in any substantial business of the
Company or any business reasonably expected to become a substantial business of
the Company.  Executive’s passive

 
-4-

--------------------------------------------------------------------------------

 

 
ownership of not more than 1% of any publicly traded company and/or 5% ownership
of any privately held company will not constitute a breach of this Section 8(b).
This ownership restriction does not apply to any company, whether publicly
traded or privately held, that does not compete with the Company.
 
(c) Nondisparagement. During the Employment Term and Continuance Period,
Executive will not knowingly and materially disparage, criticize, or otherwise
make any derogatory statements regarding the Company. Notwithstanding the
foregoing, nothing contained in this agreement will be deemed to restrict
Executive, the Company or any of the Company’s current or former officers and/or
directors from providing information to any governmental or regulatory agency
(or in any way limit the content of any such information) to the extent they are
requested or required to provide such information pursuant to applicable law or
regulation.
 
(d) Other Requirements. Executive’s receipt of continued severance payments will
be subject to Executive continuing to comply with the terms of the Confidential
Information Agreement and the provisions of this Section 8.
 
(e) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.
 
9. Excise Tax Gross-Up. In the event that the benefits provided for in this
Agreement constitute “parachute payments” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be subject
to the excise tax imposed by Section 4999 of the Code, then Executive will
receive (i) a payment from the Company sufficient to pay such excise tax, and
(ii) an additional payment from the Company sufficient to pay the federal and
state income and employment taxes and additional excise taxes arising from the
payments made to Executive by the Company pursuant to this sentence. Unless
Executive and the Company agree otherwise in writing, the determination of
Executive’s excise tax liability, if any, and the amount, if any, required to be
paid under this Section 9 will be made in writing by the independent auditors
who are primarily used by the Company immediately prior to the Change of Control
(the “Accountants”). For purposes of making the calculations required by this
Section 9, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. Executive and the Company agree to furnish such information and documents
as the Accountants may reasonably request in order to make a determination under
this Section 9. The Company will bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 9.
 
10. Definitions.
 
(a) Cause. For purposes of this Agreement, “Cause” will mean:
 
(i) Executive’s willful and continued failure to perform the duties and
responsibilities of his position after there has been delivered to Executive a
written demand for performance from the Board which describes the basis for the
Board’s belief that Executive has not

 
-5-

--------------------------------------------------------------------------------

 

 
substantially performed his duties and provides Executive with thirty (30) days
to take corrective action;
 
(ii) Any act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee of the Company with the intention or reasonable
expectation that such action may result in the substantial personal enrichment
of Executive;
 
(iii) Executive’s conviction of, or plea of nolo contendere to, a felony that
the Board reasonably believes has had or will have a material detrimental effect
on the Company’s reputation or business;
 
(iv) A breach of any fiduciary duty owed to the Company by Executive that has a
material detrimental effect on the Company’s reputation or business;
 
(v) Executive being found liable in any Securities and Exchange Commission or
other civil or criminal securities law action or entering any cease and desist
order with respect to such action (regardless of whether or not Executive admits
or denies liability);
 
(vi) Executive (A) obstructing or impeding; (B) endeavoring to influence,
obstruct or impede, or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Executive’s failure to waive
attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation will not constitute “Cause”; or
 
(vii) Executive’s disqualification or bar by any governmental or self-regulatory
authority from serving in the capacity contemplated by this Agreement or
Executive’s loss of any governmental or self-regulatory license that is
reasonably necessary for Executive to perform his responsibilities to the
Company under this Agreement, if (A) the disqualification, bar or loss continues
for more than thirty (30) days, and (B) during that period the Company uses its
good faith efforts to cause the disqualification or bar to be lifted or the
license replaced. While any disqualification, bar or loss continues during
Executive’s employment, Executive will serve in the capacity contemplated by
this Agreement to whatever extent legally permissible and, if Executive’s
employment is not permissible, Executive will be placed on leave (which will be
paid to the extent legally permissible).
 
(b) Change of Control. For purposes of this Agreement, “Change of Control” will
mean the occurrence of any of the following events:
 
(i)The consummation by the Company of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;
 
(ii)The approval by the stockholders of the Company, or if stockholder approval
is not required, approval by the Board, of a plan of complete liquidation of the
Company or

 
-6-

--------------------------------------------------------------------------------

 

 
an agreement for the sale or disposition by the Company of all or substantially
all of the Company’s assets;
 
(iii)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities; or
 
(iv) A change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” will
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transactions described in subsections
(i), (ii), or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.
 
(c) Continuance Period. For purposes of this Agreement, “Continuance Period”
will mean the period of time beginning on the date of the termination of
Executive’s employment and ending on the date on which Executive is no longer
receiving Base Salary payments under Section 7.
 
(d) Disability. For purposes of this Agreement, “Disability” will mean
Executive’s absence from his responsibilities with the Company on a full-time
basis for 120 calendar days in any consecutive twelve (12) months period as a
result of Executive’s mental or physical illness or injury.
 
(e) Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following, without Executive’s express written consent:
 
(i) A significant reduction of Executive’s duties, position, or
responsibilities, relative to Executive’s duties, position, or responsibilities
in effect immediately prior to such reduction;
 
(ii) A substantial reduction by the Company of the facilities and perquisites
(including office space and location) available to Executive immediately prior
to such reduction;
 
(iii) A material reduction in the kind or level of employee benefits to which
Executive is entitled immediately prior to such reduction with the result that
Executive’s overall benefits package is significantly reduced other than
pursuant to a reduction that also is applied to substantially all other
executive officers of the Company;
 
(iv) A reduction in Executive’s Base Salary or annual cash incentive as in
effect immediately prior to such reduction other than pursuant to a reduction
that also is applied to substantially all other executive officers of the
Company and which reduction reduces the Base Salary and/or annual cash incentive
by a percentage reduction that is no greater than 15%;

 
-7-

--------------------------------------------------------------------------------

 
 
(v) The relocation of Executive to a facility or location more than fifty (50)
miles from his current place of employment; or
 
(vi) The failure of the Company to obtain the assumption of the employment
agreement by a successor and an agreement that Executive will retain the same
role and responsibilities in the merged or surviving parent company as he had
prior to the merger under Section 1 of this Agreement.
 
The failure of the Company’s stockholders to elect or reelect Executive to the
Board will not constitute Good Reason for purposes of this Agreement.
 
(f) In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with the Company is “in Connection with a
Change of Control” if Executive’s employment is terminated within twelve (12)
months following a Change of Control.
 
11. Indemnification. Subject to applicable law, Executive will be provided
indemnification to the maximum extent permitted by the Company’s Articles of
Incorporation or Bylaws, including, if applicable, any directors and officers
insurance policies, with such indemnification to be on terms determined by the
Board or any of its committees, but on terms no less favorable than provided to
any other Company executive officer or director and subject to the terms of any
separate written indemnification agreement.
 
12. Confidential Information. Executive will execute the Company’s standard form
of confidential information, intellectual property, non-competition and
non-solicitation agreement, appended hereto as Exhibit A (the “Confidential
Information Agreement”).
 
13. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death, and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation,
or other business entity which at any time, whether by purchase, merger, or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance, or other disposition of Executive’s
right to compensation or other benefits will be null and void.
 
14. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally; (b) one (1) day after being sent overnight by
a well-established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

 
-8-

--------------------------------------------------------------------------------

 

 
If to the Company:


Attn: Chairman of the Compensation Committee
c/o Corporate Secretary
3200 Wilcrest, Suite 575
Houston, TX 77042
 
If to Executive:
 
at the last residential address known by the Company.
 
15. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.
 
16. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, Executive’s employment by the Company, Executive’s
service as an officer or director of the Company, or Executive’s compensation
and benefits, their interpretation and any of the matters herein released, will
be subject to binding arbitration. In the event of a dispute, the parties (or
their legal representatives) will promptly confer to select a Single Arbitrator
mutually acceptable to both parties. If the parties cannot agree on an
Arbitrator, then the moving party may file a Demand for Arbitration with the
American Arbitration Association (“AAA”) in Houston, Texas, who will be selected
and appointed consistent with the AAA-Employment Dispute Resolution Rules,
except that such Arbitrator must have the qualifications set forth in this
paragraph. Any arbitration will be conducted in a manner consistent with AAA
National Rules for the Resolution of Employment Disputes, supplemented by the
Texas Rules of Civil Procedure. The Parties further agree that the prevailing
party in any arbitration will be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The Parties hereby
agree to waive their right to have any dispute between them resolved in a court
of law by a judge or jury. This paragraph will not prevent either party from
seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the Parties and the subject matter of their dispute
relating to Executive’s obligations under this Agreement and the Confidential
Information Agreement.
 
17. Legal Expenses. The Company will reimburse Executive for reasonable and
actual legal expenses incurred by him in connection with the negotiation,
preparation and execution of this Agreement.
 
18. Integration. This Agreement, together with the Confidential Information
Agreement and the standard forms of equity award grant that describe Executive’s
outstanding equity awards, represents the entire agreement and understanding
between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in a writing and signed by duly authorized representatives of the parties
hereto. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise, or understanding that is not in
this Agreement. To the extent that any provisions of this Agreement conflict
with those of any other agreement to be signed upon Executive’s hire, the terms
in this Agreement will prevail.

 
-9-

--------------------------------------------------------------------------------

 
 
19. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.
 
20. Survival. The Confidential Information Agreement and the Company’s and
Executive’s responsibilities under Sections 7 and 8 will survive the termination
of this Agreement.
 
21. Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
 
22. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
 
23. Governing Law. This Agreement will be governed by the laws of the state of
Texas without regard to its conflict of laws provisions.
 
24. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
 
25. Conditions. This offer is conditioned upon Executive providing to Company
references relating to Executive’s employment in a form acceptable to the
Company, and Company’s satisfactory review of such references.
 
26. Code Section 409A. Notwithstanding anything to the contrary in this
Agreement, if the Company reasonably determines that Section 409A of the Code
will result in the imposition of additional tax to an earlier payment of any
severance or other benefits otherwise due to Executive on or within the six (6)
month period following Executive’s termination, the severance benefits will
accrue during such six (6) month period and will become payable in a lump sum
payment on the date six (6) months and one (1) day following the date of
Executive’s termination. All subsequent payments, if any, will be payable as
provided in this Agreement.
 
27. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
 



 
-10-

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.
 
COMPANY:
 
INTREPID HOLDINGS, INC.
 
/s/ James
Shelton                                                                     Date:
December 19, 2006
James Shelton,
Director and Chairman of the Compensation Committee
 
EXECUTIVE:
 
 
/s/ Maurice R.
Stone                                                                Date:
December 19, 2006
Maurice R. Stone
 
 
 
-11-

--------------------------------------------------------------------------------

 













































